UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 14, 2011 Commission file number 1-7436 HSBC USA INC. (Exact name of registrant as specified in its charter) Maryland (State of incorporation) 13-2764867 (IRS Employer Identification Number) 452 Fifth Avenue New York, New York (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (212) 525-5000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 9.01.Financial Statements and Exhibits. HSBC USA Inc. (the “Registrant”) has filed a Registration Statement on Form S-3ASR (File No. 333-158385) (the “Registration Statement”) under the Securities Act of 1933, as amended, registering, among other securities, its senior, unsecured debt securities titled “Notes, Series 1” (the “Notes”) that may be offered from time to time.A legal opinion as to the legality of certain of the Notes and a tax opinion as to certain matters are being filed as Exhibit 5.1 and Exhibit 8.1, respectively, to this Current Report. (d) Exhibits. Exhibit No. Description Opinion of Sidley Austin llp as to the legality of certain of the Registrant’s senior, unsecured debt securities titled “Notes, Series 1” Opinion of Sidley Austin llp as to certain federal tax matters Consent of Sidley Austin llp (included in Exhibit 5.1) Consent of Sidley Austin llp (included in Exhibit 8.1) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HSBC USA INC. (Registrant) By:/s/ MICK FORDE Senior Vice President, Deputy General Counsel - Corporate and Assistant Secretary Dated:December 14, 2011 Exhibit Index Exhibit No. Description Opinion of Sidley Austin llp as to the legality of certain of the Registrant’s senior, unsecured debt securities titled “Notes, Series 1” Opinion of Sidley Austin llp as to certain federal tax matters
